Electronically Filed
                                                    Supreme Court
                                                    SCWC-XX-XXXXXXX
                                                    04-DEC-2019
                                                    10:36 AM
                        SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAII
________________________________________________________________

    AMERICAN SAVINGS BANK, F.S.B., a federal savings bank,
                Respondent/Plaintiff-Appellee,

                              vs.

  JOHNNY KINMAN CHAN; JEAN TOSHIKO CHAN; DIRECTOR OF TAXATION,
  STATE OF HAWAII; CAPITAL ONE BANK (USA) N.A.; HAWAII HOUSING
FINANCE AND DEVELOPMENT CORPORATION, a Public Body and Corporate
           Politic, Respondents/Defendants-Appellees,

                              and

 VILLAGES OF KAPOLEI ASSOCIATION (incorrectly identified in the
  caption as ASSOCIATION OF APARTMENT OWNERS OF THE VILLAGES OF
            KAPOLEI), Petitioner/Defendant-Appellant.

    (SCWC-XX-XXXXXXX; CAAP-XX-XXXXXXX; CIVIL NO. 13-1-0944)


     VILLAGES OF KAPOLEI ASSOCIATION, a Hawaii non-profit
         corporation, Petitioner/Plaintiff-Appellant,

                              vs.

   JOHNNY KINMAN CHAN, JEAN TOSHIKO CHAN; FIRST BANK NATIONAL
 ASSOCIATION; DEPARTMENT OF TAXATION, STATE OF HAWAII; CAPITAL
  ONE BANK (USA) N.A.; HAWAII HOUSING FINANCE AND DEVELOPMENT
   CORPORATION, a Public Body and Body Corporate and Politic,
    Respondents/Defendants-Cross-Claim Defendants-Appellees,

                              and
     AMERICAN SAVINGS BANK, F.S.B., a federal savings bank,
          Respondent/Defendant-Cross-Claimant-Appellee.

    (SCWC-XX-XXXXXXX; CAAP-XX-XXXXXXX; CIVIL NO. 12-1-2466)
________________________________________________________________

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

       ORDER ACCEPTING APPLICATIONS FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

     Petitioner Defendant-Appellant/Plaintiff-Appellant Villages
of Kapolei Association’s applications for writ of certiorari
filed on October 19, 2019 in SCWC-XX-XXXXXXX and October 21,
2019 in SCWC-XX-XXXXXXX, are hereby accepted.
     IT IS FURTHER ORDERED, that no oral argument will be heard
in this case.   Any party may, within ten days and pursuant to
Rule 34(c) of the Hawaii Rules of Appellate Procedure, move for
retention of oral argument.
                DATED:   Honolulu, Hawaii, December 4, 2019.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Michael D. Wilson




                                  2